In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                         (Case No. 14-851V)



 J.S,
                                                                    Special Master Dorsey
                        Petitioner,
 v.                                                                 Filed: June 5, 2020

 SECRETARY OF HEALTH AND                                            Attorney’s Fees and Costs
 HUMAN SERVICES,

                        Respondent.


 Ronald Craig Homer, Conway Homer, PC, Boston, M.A., for petitioner.
 Mallori Browne Openchowski, U.S. Department of Justice, Washington, D.C., for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

        On September 15, 2014, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleged that he suffered from transverse myelitis as a result of the flu vaccine he
received on September 23, 2011. Id. at 1. Petitioner later amended his claim to state that, in the
alternative, receiving the flu vaccine caused a significant aggravation of an underlying
neurological condition. (ECF No. 32). On September 23, 2019, Respondent filed his proffer,



 1
   This decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
 with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available
 to anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may
 object to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under
 Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any information furnished by
 that party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2)
 that includes medical filed or similar files, the disclosure of which would constitute a clearly unwarranted
 invasion of privacy.” Vaccine Rule 18(b). Otherwise the whole decision will be available to the public in its
 current form. Id.
 2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
 Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
 (“Vaccine Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42
 U.S.C. §§ 300aa.
which the previously assigned special master adopted as his Decision awarding compensation on
September 24, 2019. Decision, ECF No. 85.

         On February 13, 2020, petitioner filed an application for attorneys’ fees and costs.
 Motion for Attorney Fees and Costs (ECF No. 96). Petitioner requests compensation in the
 amount of $51,269.52, representing $37,191.75 in attorneys’ fees and $14,065.32 in costs.
 Fees App. at 1-2. Pursuant to General Order No. 9, petitioner filed a signed statement
 indicating that he has personally incurred costs in pursuit of this litigation in the amount of
 $12.45. ECF No. 98. Respondent filed his response on February 26, 2020 indicating that he “is
 satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this
 case.” Response, ECF No. 97, at 2. Petitioner did not file a reply. The matter is now ripe for
 disposition.

        For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
 awards a total of $51,269.52.

            I.     Discussion

         Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
 costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
 When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
 and costs “if the special master or court determines that the petition was brought in good faith
 and there was a reasonable basis for the claim for which the petition was brought.” Id. at
 §15(e)(1). In this case, because petitioner was awarded compensation pursuant to a stipulation,
 he is entitled to a reasonable award of final attorneys’ fees and costs.

                       a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.
        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).
        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F.3d at 1521.

                                         i.   Reasonable Hourly Rates

         The undersigned has reviewed the hourly rates requested for the work of his counsel at
 Conway Homer, P.C. (the billing records indicate that the majority of the attorney work was
 performed by Mr. Joseph Pepper, with supporting work done by Mr. Ronald Homer, Ms.
 Christina Ciampolillo, Ms. Meredith Daniels, Ms. Lauren Faga, and Mr. Nathaniel Enos) and
 finds the rates to be reasonable and consistent with what these attorneys’ have previously been
 awarded for their Vaccine Program work. Accordingly, no adjustment to the rates is necessary.

                                   ii.         Reasonable Hours Expended

        The undersigned has reviewed the submitted billing entries and finds the total number
 of hours billed to be reasonable. The billing entries accurately reflect the nature of the work
 performed and the undersigned does not find any of the entries to be objectionable.
 Respondent also has not indicated that he finds any of the entries to be objectionable either.
 Accordingly, petitioner is entitled to the full amount of attorneys’ fees sought, $37,191.75.

                        b. Attorneys’ Costs

         Petitioner requests a total of $14,065.32 in attorneys’ costs. This amount is comprised
 of acquiring medical records, travel costs for counsel, and costs associated with the life care
 planner. Fees App. At 27. Petitioner also requests costs he personally incurred in the total
 amount of $12.45. ECF No. 98. All of these costs are typical of Vaccine Program litigation and
 petitioner has provided adequate documentation supporting them. Accordingly, the requested
 attorneys’ costs are reasonable, and petitioner shall be fully reimbursed.

            II. Conclusion

         Based on all of the above, the undersigned finds that it is reasonable compensate
 petitioner and his counsel as follows:


  Attorneys’ Fees Requested                                             $37,191.75
  (Total Reduction from Billing Hours)                                       -
    Total Attorneys’ Fees Awarded                                                 $37,191.75

    Attorneys’ Costs Requested                                                    $14,065.32
    (Reduction of Costs)                                                               -
    Total Attorneys’ Costs Awarded                                                $14,065.32

    Total Fees and Costs                                                          $51,257.07

    Petitioner’s Costs                                                               $12.45

    Total Amount Awarded                                                          $51,269.52

Accordingly, the undersigned awards the following:

1) a lump sum in the amount of $51,257.07, representing attorneys’ fees and costs, in
   the form of a check payable jointly to petitioner and petitioner’s counsel, Mr. Ronald
   C. Homer; and

2) a lump sum in the amount of $12.45, representing petitioner’s costs, in the form of a
   check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
                                                                        3
of Court SHALL ENTER JUDGMENT in accordance with this decision.

          IT IS SO ORDERED.


                                                     s/Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice enouncing
the right to seek review.